Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 21 recites “capture actions of the user simulating a performance of the set of tasks”. However, the claim does not have additional limitations to define “a set of tasks”. Thus, the claim invention is rendered indefinite. Therefore, the claim is rejected under U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Dependent claims 22 is rejected because it depends upon independent claim 21.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Patel et al (U.S. Patent Application Publication 2020/0357299 A1) in view of Huang et al (U.S. Patent Application Publication 2019/0302761 A1) in view of LI et al (U.S. Patent Application Publication 2019/0114482 A1).

	Regarding claim 1, Patel discloses a method for error detection in an augmented reality environment or a virtual reality environment, the method comprising: 
	defining a set of tasks (FIG. 1 shows an embodiment of a virtual reality 
rehabilitation system; paragraph [0064], the processor 116 accepts inputs from both the user and the medical professional to input the suggested prescription, select specific rehabilitation routines that range from rehabilitation based on physical injury, to pain management generally);
	generating a virtual reality scene model (Paragraph [0030], the virtual reality module is configured to build the virtual reality environment respective of the input to execute the gamified rehabilitation program);
	rendering the virtual reality scene model on a virtual reality device to immerse a user of the virtual reality device in the virtual reality scene model (Paragraph [0066], the user will equip the VR headset 122; paragraph [0060], the user 102 sees only the computer-displayed image of a virtual environment; paragraph [0002], the present invention relates to certain new and useful advances in virtual reality systems that can be used by individuals alike to create an immersive and interactive rehabilitation program to help treat chronic pain, with adjustments being made to the virtual environment in real time via machine learning algorithms to optimize the treatment based on the patient's performance);
	capturing actions of the user simulating a performance of the set of tasks (Paragraph [0062], motion and biometric analysis cameras 104 and 106 are placed proximate to the user 102 and continuously gather biometrics information as the user 102 is performing the routine or prescription);
	training one or more machine learning algorithms (Paragraph [0028], the environment can use machine learning technology to train the system using past performance data for routines deemed successful based on an objective score to create more effective rehabilitation routines plans) to detect differences between the actions of the user and the set of tasks (FIG. 3; paragraph [0072], a progress analysis module 324 collects all of the data regarding the user's performance of the prescribed virtual reality rehabilitation routine, and stores the data into the user performance database 326, and then will compute the probability that the user will be successful in accomplishing its rehabilitation goals (e.g., walk again, strengthen muscles) based upon the current prescription and the users performance thereof) to generate one or more trained machine learning models (Paragraph [0072], all of which is stored within the training dataset 340 and then processed using a machine learning algorithms or decision tree analyses such as random forest, in which a decision tree generation module 342 to determine the likelihood of success of future routines, and set routines based on these inputs.  In the optional embodiments, if a decision tree is used, the decision tree generation module 342 will generate a forest of decision trees used in a Random Forest algorithm based on the training dataset 340).
	However, Patel does not specifically disclose defining a data structure corresponding to a set of tasks;
	generating a virtual reality scene model to simulate a real-world, physical location; and 
	deploying the one or more trained machine learning models in an augmented reality environment or a virtual reality environment.
	In the similar field of endeavor, Huang discloses (FIGS. 1A and 1B; paragraph [0076], the vehicle 102 may implement a safety procedure to get the vehicle 102 to a safe operating condition.  The safety procedure may include coming to a complete stop, pulling to the side of the road, slowing down until a collision is no longer likely or imminent, and/or another safety procedure) generating a virtual reality scene model to simulate a real-world, physical location (Paragraph [0046], the remote control system 106 may include a virtual environment generator 114, a VR headset 116, and a remote control(s) 118.  The virtual environment generator 114 may use the sensor data, the vehicle state data, and/or the calibration data to generate a virtual environment that may represent the environment (e.g., the real-world or physical environment, such as the ground surface, the vehicles, the people or animals, the buildings, the objects, etc.) in the field(s) of view of the sensor(s) 110 of the vehicle 102 (e.g., the camera(s), the LIDAR sensor(s), the RADAR sensor(s), etc.), as well as represent at least a portion of the vehicle 102 (e.g., an interior, an exterior, components, features, displays, instrument panels, etc.) and/or controls of the vehicle 102 (e.g., a virtual steering wheel, a virtual brake pedal, a virtual gas pedal, a virtual blinker, a virtual HMI display, etc.); paragraph [0050], the virtual environment (e.g., virtual environment 156) may be rendered and displayed on a display of the VR headset 116 of the remote operator (e.g., remote operator 158).  The virtual environment 156 may represent a virtual vehicle--that may correspond to the vehicle 102--from a vantage point of the driver's seat); and 
	deploying the one or more trained machine learning models in an augmented reality environment or a virtual reality environment (Paragraph [0154], FIG. 6 is an example flow diagram for a method 600 of training an autonomous vehicle using a machine learning model(s); paragraphs [0155]-[0157], at block B604, includes converting the control data to vehicle control data usable by a vehicle; at block B606, includes receiving sensor data generated by one or more sensors of the vehicle during executing of vehicle controls corresponding to the vehicle control data by the vehicle; at block B608, includes applying the vehicle control data and/or the sensor data to a machine learning model(s).  For example, the sensor data (e.g., image data, LIDAR data, SONAR data, vehicle state data, etc.) may be applied to the machine learning model(s) (e.g., the machine learning model(s) 504 of FIGS. 5A-5B).  In some examples, the sensor data may be applied to the machine learning model(s) and the vehicle control data may be used as ground truth data to train the machine learning model(s); paragraphs [0158]-[0160], at block B610, includes computing, by the machine learning model(s), vehicle control(s); at block B612, includes comparing the vehicle control(s) to ground truth data.  For example, the ground truth data may include the vehicle control data and/or paths or trajectories through the environment as labeled or annotated within the representations of the sensor data (e.g., the images); at block B614, includes, based on the comparing at block B612, updating the machine learning model(s).  For example, the parameters (e.g., weights, biases, etc.) of the machine learning model(s) may be updated (e.g., using backpropagation, parameter updates, etc.).  This process may repeat until the machine learning model(s) has acceptable or desirable accuracy; paragraph [0161], as a result of the method 600, the machine learning model(s) may be trained such that the machine learning model(s) and deployed).
	Patel and Huang are analogous art because both pertain to utilize the method for providing task information being performed by the user. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the safe actions taught by Patel incorporate the teachings of Huang, and applying the autonomous vehicle control system taught by Huang to create immersive virtual scene for user to perform the rehabilitation routines, use machine learning algorithm to train a machine learning model and deploy the trained machine learning model in a virtual reality environment. Therefore, it would have been obvious to a person of ordinary skill 
However, the combination of Patel in view of Huang does not specifically disclose defining a data structure corresponding to a set of tasks.
In the similar field of endeavor, LI discloses (Abstract, a method for providing task related information to a user may be provided.  The method may include: determining location information based on a spatial model; determining task information based on a task model; determining sensor information; determining output information based on the location information, task information and sensor information; and providing the output information to the user.  In a specific embodiment, the output information may comprise an orientation cue, an error indication or a contextual cue to assist the user in performing the task associated with the location detected by a vision recognition method, and the output information can be provided to the user as augmented reality in a wearable device; paragraph [0044], visual inspection and operation assistance may be a device or method (in other words: process) that assists human memory in making judgments, and performing specified operations on a set of procedural tasks) defining a data structure corresponding to a set of tasks (Paragraph [0046], FIG. 1A shows a flow diagram 100 illustrating a method for providing task related information to a user according to various embodiments.  In 102, location information may be determined based on a spatial model.  In 104, task information may be determined based on a task model …; paragraph [0071], FIG. 3 shows an illustration 300 of a further example of an architecture of a general framework according to various embodiments, for example an augmented intelligence platform (AIP), for example for intelligent visual interactions.  A representation of spatial knowledge of a workspace (for example as illustrated by a cognitive spatial model of work space 302) may provide data to task knowledge (for example as illustrated by a task model 304), which may provide input to a Dynamic Bayesian Network (DBN)-based workflow tracking and task monitoring module 306 … paragraph [0093], FIG. 5 shows an illustration 500 of a model of task representation according to various embodiments.  Each task 502 may be represented as a sequence of steps (i.e. subtasks) performed at specified positions 504, 506, 508, 510, 512.  At each node of a step, a frame structure may be employed (like illustrated by box 514 for start point 504, box 516 for step-k point 508, and box 518 for end point 512) to store the information on spatial cognition, vision tasks and actions of assistance for the subtask).
Patel and LI are analogous art because both pertain to utilize the method for providing task information being performed by the user. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the safe actions taught by Patel incorporate the teachings of LI, and applying the model of task representation taught by LI to define a structure corresponding to a set of tasks and describe what operation is to be performed based on the information from the sequence of steps. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Patel according to the relied-upon teachings of LI to obtain the invention as specified in claim.

Regarding claim 2, the combination of Patel in view of Huang in view of LI  discloses everything claimed as applied above (see claim 1).
However, Patel does not specifically disclose wherein the set of tasks have a hierarchical tree structure that define an ordered sequence of the tasks in the set. 
In the similar field of endeavor, LI discloses wherein the set of tasks have a hierarchical tree structure that define an ordered sequence of the tasks in the set (Paragraphs [0092]-[0093], the procedural knowledge may describe each task as a series of steps to solving a problem.  The graphical model is employed to describe the procedural knowledge of a given task, as shown in FIG. 5 “an illustration 500 of a model of task representation”. Each task 502 may be represented as a sequence of steps (i.e. subtasks) performed at specified positions 504, 506, 508, 510, 512.  At each node of a step, a frame structure may be employed (like illustrated by box 514 for start point 504, box 516 for step-k point 508, and box 518 for end point 512) to store the information on spatial cognition, vision tasks and actions of assistance for the subtask; paragraph [0097], FIG. 6B shows an illustration 600 of a graphical model of a task, where 
the root node T indicates the task, its child nodes Sk (a first node S1, a second node S2, further nodes illustrated by dotted line 602, and an N-th node SN) represent the sequence of states (for example steps or subtasks), and the nodes y denote the vision observations, or the results of vision detection and recognition of a state.  The probabilities of state transitions may depend on descriptions of the operation of steps and visual observations ).    


	Regarding claim 3, the combination of Patel in view of Huang in view of LI  discloses everything claimed as applied above (see claim 2), and Patel further disclose wherein tasks in the set of tasks include at least one of audible cues, user movements (Paragraph [0066], for example, if the user received a prescription that required the user to walk a mile in fifteen minutes), or user interaction with virtual objects.

	Regarding claim 4, the combination of Patel in view of Huang in view of LI  discloses everything claimed as applied above (see claim 1), and Patel discloses further comprising: 
receiving input from an observer of the user simulating the performance of the set of tasks (FIG. 3; paragraph [0072], a progress analysis module 324 collects all of the data regarding the user's performance of the prescribed virtual reality rehabilitation routine), the input corresponding to the actions of the user and the set of Paragraph [0071], a prescription input module 320 allows for the entry of a medical practitioner's prescription data file.  This may occur through the use of a remote GUI in the physicians' control via a wireless network connection.  Once the prescription is input, the virtual reality module 322 will build the virtual environment and the applicable routine as prescribed by the medical practitioner; FIG. 1; paragraph [0062], motion and biometric analysis cameras 104 and 106 are placed proximate to the user 102 and continuously gather biometrics information as the user 102 is performing the routine or prescription), 
wherein the input from the observer is utilized in training the one or more machine learning algorithms (Paragraph [0072], a progress analysis module 324 collects all of the data regarding the user's performance of the prescribed virtual 
reality rehabilitation routine, and stores the data into the user performance database 326, and then will compute the probability that the user will be successful in accomplishing its rehabilitation goals (e.g., walk again, strengthen muscles) based upon the current prescription and the users performance thereof, all of which is stored within the training dataset 340 and then processed using a machine learning algorithms or decision tree analyses such as random forest, in which a decision tree generation module 342 to determine the likelihood of success of future routines, and set routines based on these inputs).

	Regarding claim 5, the combination of Patel in view of Huang in view of LI  discloses everything claimed as applied above (see claim 1), and Patel further disclose wherein capturing the actions of the user comprises: 
FIG. 1; paragraph [0061], the headphone 120 may also be coupled to a microphone that will allow the user 102 to use voice commands or to communicate with other participants in the virtual reality rehabilitation routine), a movement of the user (Paragraph [0081], the VR device 116 further includes one or more sensor to track the movement of the user), and an interaction between the user and a virtual object (Paragraph [0074], referring now to FIG. 5, a perspective view of an optional embodiment in which two users may utilize the virtual reality rehabilitation system shown in FIG. 1, is presented generally at 500.  In this embodiment, two separate users are connected via a wireless network and are participating in a virtual reality rehabilitation routine wherein they are playing tennis.  In this embodiment, the virtual wavelength 502 and 504 are used for illustrative purposes so show how virtual environment would transport signals from one user to another user to create the interactive multi-user environment--in this particular embodiment, the wavelength is illustrative of the tennis ball that each user would be hitting in their virtual routine).

Claims 11, 14-15 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Patel et al (U.S. Patent Application Publication 2020/0357299 A1) in view of Huang et al (U.S. Patent Application Publication 2019/0302761 A1).

	Regarding claim 11, Patel discloses a system for error detection in an augmented reality environment or a virtual reality environment, the system comprising: 
Paragraph [0029], the system comprises one or more virtual reality device in communication with a network, at least one sensor in communication with the virtual reality device and the network, and a virtual reality server is in communication with the virtual reality device; FIG. 1; paragraph [0061], a VR headset 122); 
one or more non-transitory computer-readable media storing a data structure corresponding to a set of tasks and instructions for training one or more machine learning algorithms (Paragraphs [0029] and [0031], the virtual reality server comprises a comprises a processor and a memory unit.  The memory unit comprises a set of program modules executed by the processor.  The set of program modules comprises the prescription input module, the virtual reality module, the progress analysis module, the routine modification module, a group routine module, a feedback module … the routine modification module executes a machine learning algorithm; FIGS. 3 and 9; the prescription input module 320 is configured to receive an input, wherein the input comprises the gamified rehabilitation program.  The virtual reality module 322 is configured to build the virtual reality environment respective of the input to execute the gamified rehabilitation program; paragraph [0064], the processor 116 accepts inputs from both the user and the medical professional to input the suggested prescription, select specific rehabilitation routines that range from rehabilitation based on physical injury, to pain management generally); and 
Paragraph [0029], the memory unit comprises a set of program modules executed by the processor; paragraph [0062], the processor 116) to: 
generate a virtual reality scene model (Paragraph [0030], the virtual reality module is configured to build the virtual reality environment respective of the input to execute the gamified rehabilitation program); 
render the virtual reality scene model on the virtual reality device to immerse a user of the virtual reality device in the virtual reality scene model (Paragraph [0066], the user will equip the VR headset 122; paragraph [0060], the user 102 sees only the computer-displayed image of a virtual environment; paragraph [0002], the present invention relates to certain new and useful advances in virtual reality systems that can be used by individuals alike to create an immersive and interactive rehabilitation program to help treat chronic pain, with adjustments being made to the virtual environment in real time via machine learning algorithms to optimize the treatment based on the patient's performance); 
capture actions of the user simulating a performance of the set of tasks (Paragraph [0062], motion and biometric analysis cameras 104 and 106 are placed proximate to the user 102 and continuously gather biometrics information as the user 102 is performing the routine or prescription); 
train the one or more machine learning algorithms (Paragraph [0028], the environment can use machine learning technology to train the system using past performance data for routines deemed successful based on an objective score to create more effective rehabilitation routines plans) to detect differences between FIG. 3; paragraph [0072], a progress analysis module 324 collects all of the data regarding the user's performance of the prescribed virtual reality rehabilitation routine, and stores the data into the user performance database 326, and then will compute the probability that the user will be successful in accomplishing its rehabilitation goals (e.g., walk again, strengthen muscles) based upon the current prescription and the users performance thereof) to generate one or more trained machine learning models (Paragraph [0072], all of which is stored within the training dataset 340 and then processed using a machine learning algorithms or decision tree analyses such as random forest, in which a decision tree generation module 342 to determine the likelihood of success of future routines, and set routines based on these inputs.  In the optional embodiments, if a decision tree is used, the decision tree generation module 342 will generate a forest of decision trees used in a Random Forest algorithm based on the training dataset 340).
However, Patel does not specifically disclose generate a virtual reality scene model to simulate a real-world, physical location; and 
deploy the one or more trained machine learning models in an augmented reality environment or a virtual reality environment.
	In the similar field of endeavor, Huang discloses (FIGS. 1A and 1B; paragraph [0076], the vehicle 102 may implement a safety procedure to get the vehicle 102 to a safe operating condition.  The safety procedure may include coming to a complete stop, pulling to the side of the road, slowing down until a collision is no longer likely or imminent, and/or another safety procedure) generate a virtual Paragraph [0046], the remote control system 106 may include a virtual environment generator 114, a VR headset 116, and a remote control(s) 118.  The virtual environment generator 114 may use the sensor data, the vehicle state data, and/or the calibration data to generate a virtual environment that may represent the environment (e.g., the real-world or physical environment, such as the ground surface, the vehicles, the people or animals, the buildings, the objects, etc.) in the field(s) of view of the sensor(s) 110 of the vehicle 102 (e.g., the camera(s), the LIDAR sensor(s), the RADAR sensor(s), etc.), as well as represent at least a portion of the vehicle 102 (e.g., an interior, an exterior, components, features, displays, instrument panels, etc.) and/or controls of the vehicle 102 (e.g., a virtual steering wheel, a virtual brake pedal, a virtual gas pedal, a virtual blinker, a virtual HMI display, etc.); paragraph [0050], the virtual environment (e.g., virtual environment 156) may be rendered and displayed on a display of the VR headset 116 of the remote operator (e.g., remote operator 158).  The virtual environment 156 may represent a virtual vehicle--that may correspond to the vehicle 102--from a vantage point of the driver's seat); and 
deploy the one or more trained machine learning models in an augmented reality environment or a virtual reality environment (Paragraph [0154], FIG. 6 is an example flow diagram for a method 600 of training an autonomous vehicle using a machine learning model(s); paragraphs [0155]-[0157], at block B604, includes converting the control data to vehicle control data usable by a vehicle; at block B606, includes receiving sensor data generated by one or more sensors of the vehicle during executing of vehicle controls corresponding to the vehicle control data by the vehicle; at block B608, includes applying the vehicle control data and/or the sensor data to a machine learning model(s).  For example, the sensor data (e.g., image data, LIDAR data, SONAR data, vehicle state data, etc.) may be applied to the machine learning model(s) (e.g., the machine learning model(s) 504 of FIGS. 5A-5B).  In some examples, the sensor data may be applied to the machine learning model(s) and the vehicle control data may be used as ground truth data to train the machine learning model(s); paragraphs [0158]-[0160], at block B610, includes computing, by the machine learning model(s), vehicle control(s); at block B612, includes comparing the vehicle control(s) to ground truth data.  For example, the ground truth data may include the vehicle control data and/or paths or trajectories through the environment as labeled or annotated within the representations of the sensor data (e.g., the images); at block B614, includes, based on the comparing at block B612, updating the machine learning model(s).  For example, the parameters (e.g., weights, biases, etc.) of the machine learning model(s) may be updated (e.g., using backpropagation, parameter updates, etc.).  This process may repeat until the machine learning model(s) has acceptable or desirable accuracy; paragraph [0161], as a result of the method 600, the machine learning model(s) may be trained such that the machine learning model(s) and deployed).
	Patel and Huang are analogous art because both pertain to utilize the method for providing task information being performed by the user. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify 

	Regarding claim 14, the combination of Patel in view of Huang discloses everything claimed as applied above (see claim 11), and Patel further disclose wherein the processing device executes the instructions to: 
receive input from an observer of the user simulating the performance of the set of tasks (FIG. 3; paragraph [0072], a progress analysis module 324 collects all of the data regarding the user's performance of the prescribed virtual reality rehabilitation routine), the input corresponding to the actions of the user and the set of tasks (Paragraph [0071], a prescription input module 320 allows for the entry of a medical practitioner's prescription data file.  This may occur through the use of a remote GUI in the physicians' control via a wireless network connection.  Once the prescription is input, the virtual reality module 322 will build the virtual environment and the applicable routine as prescribed by the medical practitioner; FIG. 1; paragraph [0062], motion and biometric analysis cameras 104 and 106 are placed proximate to the user 102 and continuously gather biometrics information as the user 102 is performing the routine or prescription), 
Paragraph [0072], a progress analysis module 324 collects all of the data regarding the user's performance of the prescribed virtual 
reality rehabilitation routine, and stores the data into the user performance database 326, and then will compute the probability that the user will be successful in accomplishing its rehabilitation goals (e.g., walk again, strengthen muscles) based upon the current prescription and the users performance thereof, all of which is stored within the training dataset 340 and then processed using a machine learning algorithms or decision tree analyses such as random forest, in which a decision tree generation module 342 to determine the likelihood of success of future routines, and set routines based on these inputs).

	Regarding claim 15, the combination of Patel in view of Huang discloses everything claimed as applied above (see claim 11), and Patel further disclose wherein the processing device is programmed to capture the actions of the user by capturing an audible output of the user (FIG. 1; paragraph [0061], the headphone 120 may also be coupled to a microphone that will allow the user 102 to use voice commands or to communicate with other participants in the virtual reality rehabilitation routine), a movement of the user (Paragraph [0081], the VR device 116 further includes one or more sensor to track the movement of the user), and an interaction between the user and a virtual object (Paragraph [0074], referring now to FIG. 5, a perspective view of an optional embodiment in which two users may utilize the virtual reality rehabilitation system shown in FIG. 1, is presented generally at 500.  In this embodiment, two separate users are connected via a wireless network and are participating in a virtual reality rehabilitation routine wherein they are playing tennis.  In this embodiment, the virtual wavelength 502 and 504 are used for illustrative purposes so show how virtual environment would transport signals from one user to another user to create the interactive multi-user environment--in this particular embodiment, the wavelength is illustrative of the tennis ball that each user would be hitting in their virtual routine).

	Regarding claim 21, Patel discloses a non-transitory computer-readable medium comprising instructions, wherein execution of the instructions by a processing device causes the processing device (Paragraphs [0029] and [0031], the virtual reality server comprises a comprises a processor and a memory unit.  The memory unit comprises a set of program modules executed by the processor.  The set of program modules comprises the prescription input module, the virtual reality module, the progress analysis module, the routine modification module, a group routine module, a feedback module … the routine modification module executes a machine learning algorithm) to: 
generate a virtual reality scene model (Paragraph [0030], the virtual reality module is configured to build the virtual reality environment respective of the input to execute the gamified rehabilitation program); 
render the virtual reality scene model on the virtual reality device to immerse a user of the virtual reality device in the virtual reality scene model (Paragraph [0066], the user will equip the VR headset 122; paragraph [0060], the user 102 sees only the computer-displayed image of a virtual environment; paragraph [0002], the present invention relates to certain new and useful advances in virtual reality systems that can be used by individuals alike to create an immersive and interactive rehabilitation program to help treat chronic pain, with adjustments being made to the virtual environment in real time via machine learning algorithms to optimize the treatment based on the patient's performance); 
capture actions of the user simulating a performance of the set of tasks (Paragraph [0062], motion and biometric analysis cameras 104 and 106 are placed proximate to the user 102 and continuously gather biometrics information as the user 102 is performing the routine or prescription); 
train the one or more machine learning algorithms (Paragraph [0028], the environment can use machine learning technology to train the system using past performance data for routines deemed successful based on an objective score to create more effective rehabilitation routines plans) to detect differences between the actions of the user and the set of tasks (FIG. 3; paragraph [0072], a progress analysis module 324 collects all of the data regarding the user's performance of the prescribed virtual reality rehabilitation routine, and stores the data into the user performance database 326, and then will compute the probability that the user will be successful in accomplishing its rehabilitation goals (e.g., walk again, strengthen muscles) based upon the current prescription and the users performance thereof) to generate one or more trained machine learning models (Paragraph [0072], all of which is stored within the training dataset 340 and then processed using a machine learning algorithms or decision tree analyses such as random forest, in which a decision tree generation module 342 to determine the likelihood of success of future routines, and set routines based on these inputs.  In the optional embodiments, if a decision tree is used, the decision tree generation module 342 will generate a forest of decision trees used in a Random Forest algorithm based on the training dataset 340).
However, Patel does not specifically disclose generate a virtual reality scene model to simulate a real-world, physical location; and 
deploy the one or more trained machine learning models in an augmented reality environment or a virtual reality environment.  
	In the similar field of endeavor, Huang discloses (FIGS. 1A and 1B; paragraph [0076], the vehicle 102 may implement a safety procedure to get the vehicle 102 to a safe operating condition.  The safety procedure may include coming to a complete stop, pulling to the side of the road, slowing down until a collision is no longer likely or imminent, and/or another safety procedure) generate a virtual reality scene model to simulate a real-world, physical location (Paragraph [0046], the remote control system 106 may include a virtual environment generator 114, a VR headset 116, and a remote control(s) 118.  The virtual environment generator 114 may use the sensor data, the vehicle state data, and/or the calibration data to generate a virtual environment that may represent the environment (e.g., the real-world or physical environment, such as the ground surface, the vehicles, the people or animals, the buildings, the objects, etc.) in the field(s) of view of the sensor(s) 110 of the vehicle 102 (e.g., the camera(s), the LIDAR sensor(s), the RADAR sensor(s), etc.), as well as represent at least a portion of the vehicle 102 (e.g., an interior, an exterior, components, features, displays, instrument panels, etc.) and/or controls of the vehicle 102 (e.g., a virtual steering wheel, a virtual brake pedal, a virtual gas pedal, a virtual blinker, a virtual HMI display, etc.); paragraph [0050], the virtual environment (e.g., virtual environment 156) may be rendered and displayed on a display of the VR headset 116 of the remote operator (e.g., remote operator 158).  The virtual environment 156 may represent a virtual vehicle--that may correspond to the vehicle 102--from a vantage point of the driver's seat); and 
deploy the one or more trained machine learning models in an augmented reality environment or a virtual reality environment (Paragraph [0154], FIG. 6 is an example flow diagram for a method 600 of training an autonomous vehicle using a machine learning model(s); paragraphs [0155]-[0157], at block B604, includes converting the control data to vehicle control data usable by a vehicle; at block B606, includes receiving sensor data generated by one or more sensors of the vehicle during executing of vehicle controls corresponding to the vehicle control data by the vehicle; at block B608, includes applying the vehicle control data and/or the sensor data to a machine learning model(s).  For example, the sensor data (e.g., image data, LIDAR data, SONAR data, vehicle state data, etc.) may be applied to the machine learning model(s) (e.g., the machine learning model(s) 504 of FIGS. 5A-5B).  In some examples, the sensor data may be applied to the machine learning model(s) and the vehicle control data may be used as ground truth data to train the machine learning model(s); paragraphs [0158]-[0160], at block B610, includes computing, by the machine learning model(s), vehicle control(s); at block B612, includes comparing the vehicle control(s) to ground truth data.  For example, the ground truth data may include the vehicle control data and/or paths or trajectories through the environment as labeled or annotated within the representations of the sensor data (e.g., the images); at block B614, includes, based on the comparing at block B612, updating the machine learning model(s).  For example, the parameters (e.g., weights, biases, etc.) of the machine learning model(s) may be updated (e.g., using backpropagation, parameter updates, etc.).  This process may repeat until the machine learning model(s) has acceptable or desirable accuracy; paragraph [0161], as a result of the method 600, the machine learning model(s) may be trained such that the machine learning model(s) and deployed).
	Patel and Huang are analogous art because both pertain to utilize the method for providing task information being performed by the user. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the safe actions taught by Patel incorporate the teachings of Huang, and applying the autonomous vehicle control system taught by Huang to create immersive virtual scene for user to perform the rehabilitation routines, use machine learning algorithm to train a machine learning model and deploy the trained machine learning model in a virtual reality environment. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Patel according to the relied-upon teachings of Huang to obtain the invention as specified in claim.

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Patel et al (U.S. Patent Application Publication 2020/0357299 A1) in view of Huang et al (U.S. Patent Application Publication 2019/0302761 A1) in view of LI et al (U.S. Patent Application Publication 2019/0114482 A1).

	Regarding claim 12, the combination of Patel in view of Huang discloses everything claimed as applied above (see claim 11).
However, Patel does not specifically disclose wherein the set of tasks have a hierarchical tree structure that define an ordered sequence of the tasks in the set.     
In the similar field of endeavor, LI discloses (Abstract, a method for providing task related information to a user may be provided.  The method may include: determining location information based on a spatial model; determining task information based on a task model; determining sensor information; determining output information based on the location information, task information and sensor information; and providing the output information to the user.  In a specific embodiment, the output information may comprise an orientation cue, an error indication or a contextual cue to assist the user in performing the task associated with the location detected by a vision recognition method, and the output information can be provided to the user as augmented reality in a wearable device; paragraph [0044], visual inspection and operation assistance may be a device or method (in other words: process) that assists human memory in making judgments, and performing specified operations on a set of procedural tasks) wherein the set of tasks have a hierarchical tree structure that define an ordered Paragraph [0046], FIG. 1A shows a flow diagram 100 illustrating a method for providing task related information to a user according to various embodiments.  In 102, location information may be determined based on a spatial model.  In 104, task information may be determined based on a task model …; paragraph [0071], FIG. 3 shows an illustration 300 of a further example of an architecture of a general framework according to various embodiments, for example an augmented intelligence platform (AIP), for example for intelligent visual interactions.  A representation of spatial knowledge of a workspace (for example as illustrated by a cognitive spatial model of work space 302) may provide data to task knowledge (for example as illustrated by a task model 304), which may provide input to a Dynamic Bayesian Network (DBN)-based workflow tracking and task monitoring module 306 … paragraph [0093], FIG. 5 shows an illustration 500 of a model of task representation according to various embodiments.  Each task 502 may be represented as a sequence of steps (i.e. subtasks) performed at specified positions 504, 506, 508, 510, 512.  At each node of a step, a frame structure may be employed (like illustrated by box 514 for start point 504, box 516 for step-k point 508, and box 518 for end point 512) to store the information on spatial cognition, vision tasks and actions of assistance for the subtask; paragraph [0097], FIG. 6B shows an illustration 600 of a graphical model of a task, where the root node T indicates the task, its child nodes Sk (a first node S1, a second node S2, further nodes illustrated by dotted line 602, and an N-th node SN) represent the sequence of states (for example steps or subtasks), and the nodes y denote the vision observations, or the results of vision detection and recognition of a state.  The probabilities of state transitions may depend on descriptions of the operation of steps and visual observations).
Patel and LI are analogous art because both pertain to utilize the method for providing task information being performed by the user. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the safe actions taught by Patel incorporate the teachings of LI, and applying the model of task representation taught by LI to define a structure corresponding to a set of tasks and describe what operation is to be performed based on the information from the sequence of steps. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Patel according to the relied-upon teachings of LI to obtain the invention as specified in claim.
  
	Regarding claim 13, the combination of Patel in view of Huang in view of LI  discloses everything claimed as applied above (see claim 12), and Patel further disclose wherein the tasks include at least one of audible cues, user movements (Paragraph [0066], for example, if the user received a prescription that required the user to walk a mile in fifteen minutes), or user interaction with objects.  


Allowable Subject Matter
Claims 6-10 and 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 6 depends from independent claim 1 and recites additional limitations for determining the user’s actions based on the trained machine learning models utilizing an augmented reality device “capturing actions of the user or a different user in a real-world, physical location, the user or the different user utilizing an augmented reality device; executing the one or more trained machine learning models to determine whether the actions of the user or the different user are deviating from the set of tasks; and generating a feedback signal to correct the user or the different user in the augmented reality environment based on the one or more trained machine learning models determining at least one of the actions is deviating from a corresponding task in the set of tasks”
Dependent claims 7-9 depend upon claim 6 and they have the same above reasons.

Claim 10 depends from independent claim 1 and recites additional limitations for determining the user’s actions based on the trained machine learning models utilizing the virtual reality device “capturing the actions of the user or a different user in the virtual reality scene model, the user or the different user utilizing the virtual reality device; executing the one or more trained machine learning models to determine whether the actions of the user or the different user are deviating from the set of tasks; and generating a feedback signal to correct the user or the different user in the virtual reality environment based on the one or more trained machine learning models determining at least one of the actions is deviating from a corresponding task in the set of tasks”.

Claim 16 depends from independent claim 11 and recites additional limitations for determining the user’s actions based on the trained machine learning models utilizing an augmented reality device “capture actions of the user or a different user in a real-world, physical location, the user or the different user utilizing an augmented reality device; execute the one or more trained machine learning models to determine whether the actions of the user or the different user are deviating from the set of tasks; and generate a feedback signal to correct the user or the different user in the augmented reality environment based on the one or more trained machine learning models determining at least one of the actions is deviating from a corresponding task in the set of tasks”.
Dependent claims 17-19 depend upon claim 16 and they have the same above reasons.

Claim 20 depends from independent claim 11 and recites additional limitations for determining the user’s actions based on the trained machine learning models utilizing the virtual reality device “capture the actions of the user or a different user in the virtual reality scene model, the user or the different user utilizing the virtual reality device; execute the one or more trained machine learning models to determine whether the actions of the user or the different user are deviating from the set of tasks; and 
generate a feedback signal to correct the user or the different user in the virtual reality environment based on the one or more trained machine learning models determining at least one of the actions is deviating from a corresponding task in the set of tasks”.

	However, the search results fail to show the obviousness of the claims as a whole. None of the prior art cited alone or in combination provides the motivation to teach the limitations recited in claims 6, 10, 16 and 20.

	Claim 22 has not art rejection but rejected under U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. A final determination of patentability, after further search, will be mode upon resolution of above 35 U.S.C. 112 rejection.


Conclusion
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xilin Guo whose telephone number is (571)272-5786. The examiner can normally be reached Monday - Friday 9:00 AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XILIN GUO/Primary Examiner, Art Unit 2616